[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                   FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          May 23, 2008
                            No. 07-15058               THOMAS K. KAHN
                                                            CLERK


                D. C. Docket No. 04-00321 CV-CG-B

ARGO SYSTEMS FZE,

                                                  Plaintiff-Appellant,

                               versus

LIBERTY INSURANCE PTE. LTD,
MARINE INSURANCE SERVICES PTE. LTD,
DEWITT STERN GROUP, INC.,
DEWITT STERN, IMPERATORE, LTD.,

                                                  Defendants-Appellees.




             Appeal from the United States District Court
                for the Southern District of Alabama


                           (May 23, 2008)
Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER,* District
Judge.

PER CURIAM:

       Appellant Argo Systems FZE (“Argo”) appeals the district court’s order

granting Appellees Liberty Insurance Pte. Ltd. (“Liberty”) and Marine Insurance

Services PTE. Ltd.’s (“MIS”) motion to dismiss for lack of personal jurisdiction

and the district court’s judgment entered in favor of Appellee DeWitt Stern,

Imperatore, Ltd. (“DeWitt” or “DSI”) on Argo’s professional negligence and

negligent misrepresentation claims.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments Argo makes in this appeal. Accordingly, we affirm the district court’s

order granting Liberty and MIS’s motion to dismiss for lack of personal

jurisdiction. Moreover, we affirm the district court’s judgment entered in favor of

DeWitt after a bench trial on Argo’s professional negligence and negligent

misrepresentation claims.

       AFFIRMED.

__________________________

       *Honorable Harvey E. Schlesinger, United States District Court for the Middle District of
Florida, sitting by designation.


                                               2